Citation Nr: 1422083	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-17 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Dependents' Educational Assistance pursuant to 38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from February 1952 to January 1954.  The appellant is the Veteran's surviving spouse.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the RO which denied the benefits sought on appeal.  A hearing before the undersigned was held at the RO in April 2013.  The Board remanded the appeal for additional development in June 2013.  

In October 2013, the Board denied service connection for the cause of the Veteran's death and entitlement to Dependents' Educational Assistance pursuant to 38 U.S.C. Chapter 35.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issues of service connection for the cause of the Veteran's death and entitlement to Dependents' Educational Assistance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDINGS OF FACT

1.  On October 31, 2013, the Board denied service connection for the cause of the Veteran's death and entitlement to Dependents' Educational Assistance pursuant to 38 U.S.C. Chapter 35.  

2.  Subsequent to the October 2013 decision, the Board was advised that additional evidence was received at the RO from the appellant within 30 days of AMC's request, but was not associated with the claims file.  


CONCLUSION OF LAW

The October 31, 2013 Board decision addressing the issues of service connection for the cause of the Veteran's death and entitlement to Dependents' Educational Assistance pursuant to 38 U.S.C. Chapter 35 is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).  

In this case, the Board denied the appellant's claims based, in part, on a finding that the appellant did not submit treatment records pertaining to the Veteran or provide VA with authorization to obtain any such records from the healthcare providers who treated him around the time of his death.  However, after the promulgation of a decision on the merits of the appellant's claim in October 2013, the Board was advised that the RO had received four authorization for release of medical information forms (VA Form 21-4142) from the appellant in June 2013.  

Unfortunately, the executed consent forms were mailed to the RO while the appellant's claim was pending further development at the Appeals Management Center (AMC) in Washington, D.C.  It is not clear why the additional evidence was not forwarded to the AMC, particularly in light of the fact that they were received only a few days after AMC requested the information from the appellant.  (See June 10, 2013 AMC letter).  In any event, as the forms were received within 30 days of AMC's request, and identify specific healthcare providers where the Veteran was treated prior to his death, VA has an obligation to attempt to obtain the potentially relevant information prior to rendering a decision on the merits.  38 C.F.R. § 3.159(c).  

Accordingly, the October 31, 2013 Board decision addressing the issues of service connection for the cause of the Veteran's death and entitlement to Dependents' Educational Assistance pursuant to 38 U.S.C. Chapter 35 is vacated.  


ORDER

The October 31, 2013 Board decision addressing the issues of service connection for the cause of the Veteran's death and entitlement to Dependents' Educational Assistance Chapter 35 is vacated.  


REMAND

In light of the discussion above, a remand is necessary to undertake additional development of the appellant's claim.  

In this case, there are potentially relevant private medical records that have not been obtained and associated with the claims file.  In this regard, the Board notes that although the appellant provided VA with authorization to obtain treatment records around the time of the Veteran's death, the authorization forms were executed nearly a year ago and, most likely, are no longer valid.  Therefore, additional development must be undertaken to obtain more up-to-date authorization forms from the appellant, so that all of the Veteran's treatment records may be obtained from the identified sources.  After obtaining the updated authorization forms (VA Form 21-4142) from the appellant, the AMC should make all reasonable efforts to obtain the Veteran's final treatment records and associate them with the claims file.  "Reasonable efforts" generally consists of an initial request and, if no records are received, at least one follow-up request.  38 C.F.R. § 3.159(c), (1).  Thereafter, the AMC should readjudicate the appellant's claim.

Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)  

1.  The AMC should take appropriate steps to contact the appellant and request that she complete new Authorization and Consent forms (VA Form 21-4142) for the healthcare providers where the Veteran was treated around the time of his death.  After receiving the executed consent forms, the AMC should make all reasonable efforts to obtain all treatment records from the identified sources.  All attempts to procure records should be documented in the file, and the appellant and her representative should be notified of any unsuccessful efforts in this regard.  

2.  After the requested development has been completed, the AMC should review all the evidence of record, including any additional evidence received in connection with this remand, and determine whether any additional development is necessary.  Then, readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  


Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


